DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed May 24, 2022.  Claims 1, 3, 6-8, 10, 13-15, 17, and 20 are pending in this case.  Claims 3, 10, and 17 were withdrawn from consideration pursuant to a Requirement for Restriction issued August 18, 2021.  Claims 2, 4-5, 9, 11-12, 16, and 18-19 are currently canceled.  Claims 1, 3, 8, 10, 15, 17, and 20 are currently amended.  Accordingly, claims 1, 6-8, 13-15, and 20 are under examination.
Response to Arguments
Applicant’s arguments, see REMARKS, filed May 24, 2022, with respect to the subject matter eligibility of the claims, as currently amended, have been fully considered and are persuasive.  The Section 101 Rejections of the claims, as currently amended, have been withdrawn. 
Applicant's further arguments filed May 24, 2022,  have been fully considered but they are not persuasive. Applicant argues, regarding claims 1, 8, and 15, as currently amended, that nothing in the cited references teaches, discloses or suggests a processor configured to: select a sequence of exchange operations by which the cryptocurrency is exchanged for the fiat currency, the sequence of exchange operations including an entry into the decentralized electronic ledger requiring a cryptographic signature using the cryptographic keys and another entry into the other decentralized electronic ledger requiring another cryptographic signature using the other cryptographic keys;
select the exchanges for the sequence of exchange operations in accordance with selection criteria on the collected characteristics.
Examiner respectfully disagrees.
Ronca discloses a processor (par 46, “one or more processors”) configured to:
select a sequence of exchange operations (par 81-82 “calculation engine 224 may determine a number of exchanges 140 to reference in order to determine a reliable and consistent exchange 140”, 315) by which the cryptocurrency is exchanged for the fiat currency (par 62-64 “an exchange of a fiat currency for a cryptocurrency (or vice versa)”, 74-75);
select the exchanges for the sequence of exchange operations in accordance with selection criteria on the collected characteristics (81-82 “calculation engine 224 may determine a number of exchanges 140 to reference in order to determine a reliable and consistent exchange 140”, 91, 191)
Dhanalaki teaches the characteristic includes an estimated time interval over which the transaction is available. (par 25).
Ronca in view of Grassadonia and Ronda does not specifically teach determining a temporal window based on an estimated time interval for completion of the entry into the decentralized electronic ledger and an estimated time interval for completion of the other entry into the other decentralized electronic ledger.
However, Ronda teaches decentralized ledgers.  (par 7-8, 139, 143)
Dhanaloki teaches determine a temporal window defining a time in which the sequence of exchange operations is to be completed (par 25).
Ronca does not specifically disclose the selection criteria including whether the estimated time interval over which the fiat currency is made available is below a temporal threshold and whether the estimated time interval over which the fiat currency is made unavailable.
However, Dhanaloki teaches whether the estimated time interval over which a transaction is made is below a temporal threshold and whether the estimated time interval over which the transaction  is made unavailable. (par 25)
It would be obvious to one of ordinary skill in the art to combine Ronca in view of Grassadonia and Ronda with Dhanalakoti for greater transaction security in crypto currency conversion.
Ronda teaches the sequence of exchange operations including an entry into the decentralized electronic ledger requiring a cryptographic signature using the cryptographic keys and another entry into the other decentralized electronic ledger requiring another cryptographic signature using the other cryptographic keys. (par 68 “a first ledger configured to: verify the response data bundle ownership private key to generate a first signature verification result; store the first entry in the first ledger based on the first signature verification result; and transmit a first entry address to the user agent server, the first entry address identifying an address of the first entry in the first ledger; a second ledger configured to: verify the second key to generate a second signature verification result; store the second entry in the second ledger based on the second signature verification result; and transmit a second entry address to the user agent server, the second entry address identifying an address of the second entry in the second ledger; and a third ledger configured to: verify the third key to generate a third signature verification result”)
It would be obvious to one of ordinary skill in the art to combine Ronca and Ronda for greater transaction security.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ronca et al (US 2015/0363769) in view of Grassadonia et al (US 10,055,715), Cole et al (US 7,464,057), Ronda et al (US 2017/0250972), Dhanalakoti et al (US 2013/0262925), and Kelley (US 20160148173).
Regarding claims 1, 8, and 15 –
Ronca discloses a system comprising:
a memory to store cryptographic keys with which an amount of cryptocurrency can be transferred to a memory location in a decentralized electronic ledger; (par 4)
another memory to store other cryptographic keys with which an amount of another cryptocurrency can be transferred to a memory location in another decentralized electronic ledger; (par 4)
a user interface; (par 46) and
a processor (par 46) configured to:
collect characteristics for exchanges at which the cryptocurrency can be exchanged for the other cryptocurrency and at which the other cryptocurrency can be exchanged for the fiat currency (par 10-12, 20, abs); 
select a sequence of exchange operations (par 81-82, 315) by which the cryptocurrency is exchanged for fiat currency (par 62-64, 74-75);
select the exchanges for the sequence of exchange operations in accordance with selection criteria on the collected characteristics. (81-82, 91, 191) and
execute the sequence of exchange operations in response to initiation thereof through the user interface within the temporal window. (par abs, 41, 93, 100)
display, via the user interface. a price that has a timer after finding a best currency pair exchange rate among multiple exchanges; (par 72-76)
accept, via the user interface, a payment from the user; (par abs, 41, 93, 100)
perform a conversion by connecting to one or more exchanges; (81-82, 91, 191)
perform a payment of the price to a merchant over a communications network, (par abs, 41, 93, 100)
notify, via the user interface, the merchant that the payment was successful; (par 155) and
transmit a confirmation of whether the user, via the user interface, agreed to the price to proceed to an order fulfillment. (par 155)
Ronca does not specifically disclose wherein the user interface comprises a control by which units of the cryptocurrency are selected.
Grassadonia, in analogous art, discloses wherein the user interface comprises a control by which units of the cryptocurrency are selected. (Col 10 ln 63-col 11 ln 3, col 14 ln 17-27)
It would be obvious to one of ordinary skill in the art to combine Ronca with the more user-friendly interface of Grassadonia for the greater convenience of the user.
Ronca in view of Grassadonia does not disclose wherein the collected characteristics including an estimated time interval over which the fiat currency is made available from an exchange at which the other cryptocurrency is exchanged for the fiat currency.
Cole, however, does disclose wherein the collected characteristics including an estimated time interval over which the fiat currency is made available from an exchange at which the other cryptocurrency is exchanged for the fiat currency. (cl 1)
It would be obvious to one of ordinary skill in the art to combine Ronca and Grassadonia with the limited time for transaction of Cole, in order to more accurately match exchange rate fluctuations.
Ronca in view of Grassadonia and Cole does not specifically disclose the sequence of exchange operations including an entry into the decentralized electronic ledger requiring a cryptographic signature using the cryptographic keys and another entry into the other decentralized electronic ledger requiring another cryptographic signature using the other cryptographic keys.
Ronda, however, teaches the sequence of exchange operations including an entry into the decentralized electronic ledger requiring a cryptographic signature using the cryptographic keys and another entry into the other decentralized electronic ledger requiring another cryptographic signature using the other cryptographic keys. (par 68).
It would be obvious to one of ordinary skill in the art to combine Ronca in view of Grassadonia and Cole with Ronda for greater security.
Ronca in view of Grassadonia, and Ronda does not specifically teach wherein the characteristics collected include an estimated time interval over which the fiat currency is made available from an exchange at which the other cryptocurrency is exchanged for the fiat currency.
However, Cole teaches the characteristic includes an estimated time interval over which the transaction is available. (Cl 1).
Ronca in view of Grassadonia, Cole, and Ronda does not specifically teach determining a temporal window based on an estimated time interval for completion of the entry into the decentralized electronic ledger and an estimated time interval for completion of the other entry into the other decentralized electronic ledger.
However, Ronda teaches decentralized ledgers.  (par 7-8, 139, 143)
Dhanaloki teaches determine a temporal window defining a time in which the sequence of exchange operations is to be completed (par 25).
Ronca does not specifically disclose the selection criteria including whether the estimated time interval over which the fiat currency is made available is below a temporal threshold and whether the estimated time interval over which the fiat currency is made unavailable.
However, Dhanaloki teaches whether the estimated time interval over which a transaction is made is below a temporal threshold and whether the estimated time interval over which the transaction  is made unavailable. (par 25)
It would be obvious to one of ordinary skill in the art to combine Ronca in view of Grassadonia and Ronda with Dhanalakoti for greater transaction security in crypto currency conversion.
Ronca does not specifically disclose display, via the user interface, a wallet address to a user.
Kelley, however, in analogous art, discloses display, via the user interface, a wallet address to a user. (par 26,76, cl 15))
It would be obvious to one of ordinary skill in the art to combine Ronca in view of Grassadonia, Cole, and Ronda with Dhanalakoti  with the display in Kelley for a more user-friendly method.
Regarding claims 6 and 13 –
Ronda discloses that the decentralized electronic ledger and the other decentralized electronic ledger use respective blockchains for the respective entries. (par 7-8, 139, 143)
Regarding claims 7, 14, and 20 –
Ronca discloses that the processor is further configured to:
determine a price amount of a deliverable in the selected cryptocurrency; (par 188, 306) and display the price amount in the selected cryptocurrency on the user interface. (par 188, 306)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ronca et al (US 2015/0363876) teaches a cryptocurrency transformation system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cristina Owen Sherr/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685